Per Curiam.

We adopt the findings and conclusions of the board. Respondent’s failure to pursue his clients’ interests, his misrepresentation to U’Ren about the status of a claim, and his failure both in this instance and on previous occasions to cooperate in relator’s investigation warrant the suspension. We *306therefore adopt the recommendation of the board. Respondent is hereby indefinitely suspended from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.